                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA




 Christopher Lee Holloway,
                                                   Case No. 20-cv-2334 MJD/BRT
             Petitioner,

 v.                                            MEMORANDUM OPINION
                                                   AND ORDER
 State of Minnesota,

             Defendant.




      This matter is before the Court on the Report and Recommendation by

United States Magistrate Judge Becky R. Thorson dated May 17, 2021. [Doc. No.

11] Petitioner has filed an objection to the recommendation that this Court deny

his petition, and the recommendation that the Court not issue a certificate of

appealability.

      Pursuant to statute, the Court has conducted a de novo review of the

record. 28 U.S.C. § 636(b)(1); Local Rule 72.2(b). Based upon that review, and in

consideration of the applicable law, the Court will adopt the Report and

Recommendation in its entirety.

I.    Equal Protection Challenge

                                         1
       A.     Procedural History

       Petitioner was convicted of one count of third degree criminal sexual

conduct for engaging in sexual penetration with a victim who is at least 13 but

less than 16 years of age in violation of Minn. Stat. § 609.344, subdiv. 1(b) and one

count of fourth degree criminal sexual conduct for engaging in sexual contact

with a victim being at least 13 but less than 16 years of age in violation of Minn.

Stat. § 609.345, subdiv. 1(b). These statutes provide for a mistake-of-age defense

only to those who are no more than 120 months older than the victim. Minn.

Stat. §§ 309.344, subdiv. 1(b) and 609.345, subdiv. 1(b) 1. At the time of the offense

conduct, Petitioner was 44 years old and the victim was 14 years old.

Because he was more than 120 months older than the victim, he could not assert

the mistake-of-age defense.

       Petitioner appealed his convictions and asserted the statutes of conviction

violated his equal protection rights by limiting the mistake-of-age defense to

those offenders less than ten years older than the victim. The Minnesota Court of




1 Prior to 1975, Minnesota did not permit a mistake-of-age defense regarding sexual conduct
with a person not of the age of consent. In 1975, however, the statutes were amended to permit
a narrow mistake-of-age defense when the victim was at least 13 but less than 16 years old and
the defendant was not in a position of authority. Holloway II, 916 N.W.2d at 345. In 2007, the
statutes were again amended to further limit the defense to defendants who are no more than
ten years older than the victim. Id.
                                              2
Appeals affirmed his convictions, and after applying a rational basis review,

rejected his argument that the statutes of convictions violated his equal

protection rights. State v. Holloway, 905 N.W.2d 20, 22 (Minn. Ct. App. 2017)

(“Holloway I”).

       Petitioner then appealed to the Minnesota Supreme Court, where he again

asserted his claim that the statutes of conviction violated his equal protection

rights. State v. Holloway, 916 N.W.2d 338, 347 (Minn. 2018) (Holloway II”).

The court determined that Petitioner’s equal protection claim was subject to a

rational basis standard, and further determined that “Minnesota’s rational basis

test is ‘a more stringent standard of review’ than its federal counterpart.” Id. at

348 (citing In re Durand, 859 N.W.2d 780, 784 (Minn. 2015)).

       The court then addressed the three requirements of Minnesota’s rational

basis test:

       (1) The distinctions which separate those included within the classification
       from those excluded must not be manifestly arbitrary or fanciful but must
       be genuine and substantial, thereby providing a natural and reasonable
       basis to justify legislation adapted to peculiar conditions and needs; (2) the
       classification must be genuine or relevant to the purpose of the law; that is
       there must be an evident connection between the distinctive needs peculiar
       to the class and the prescribed remedy; and (3) the purpose of the statute
       must be one that the state can legitimately attempt to achieve.

Id. at 349-350.

                                          3
       The court first determined that the State had a legitimate State interest in

protecting minors, and that the legislative history of the amendment limiting the

mistake-of-age defense shows there were two purposes for limiting the defense.

       First, the Legislature sought to protect children by eliminating the defense
       for certain adults, and especially for adults who prey upon younger
       children. Second, by preserving the defense for teenagers and the
       youngest adults, the Legislature sought to protect from prosecution those
       defendants who might make a bona fide mistake during a romantic
       relationship. These are undoubtedly purposes that the Legislature can
       legitimately seek to achieve.

Id. at 349.

       The court next determined whether the 120-month limitation on the

mistake-of-age defense is manifestly arbitrary, noting that “[i]f the classification

has some reasonable basis, it does not offend the constitution simply because it is

not made with mathematical nicety or because in practice it results in some

inequality.” Id. (citation omitted). The court found there was a reasonable basis

for the classification. First, it noted that the mistake-of-age defense is not

available to anyone who engages in sexual contact or penetration with a child

under 13. Id. Next, the court noted that when the child is between 13 and 16

years old,

       there is a limited mistake-of-age defense if the actor is close in age to the
       child, not in a position of authority, and not in a “significant relationship”
       with the child. See Minn. Stat. §§ 609.344–.345 (also stating that the
                                           4
      maximum sentence the actor may face in these circumstances is 15 years
      imprisonment). Engaging in sexual conduct with a 16- or 17-year-old child
      may not be considered a criminal act, but if the child is 16 or 17 and the
      actor is in a position of authority or has a significant relationship with the
      child, the actor is guilty of criminal-sexual conduct, cannot assert a
      mistake-of-age defense, and faces a maximum sentence of 15 years
      imprisonment. See Minn. Stat. § 609.344, subd. 1(e).

      This statutory framework shows that the Legislature determined that the
      younger the child, the greater the legal protection needed. As the
      legislative history to the 2007 amendment reflects, the Legislature
      recognized that an actor who is an older teenager or young adult might, in
      good faith, mistake a 15-year-old for a 16- or 17-year-old while pursuing a
      romantic relationship. Allowing only a limited mistake-of-age defense
      balances these legitimate interests, and furthers the overarching purpose of
      the criminal-sexual-conduct statutes in a manner that is not manifestly
      arbitrary.

Id.

      Finally, the court found that for the reasons discussed above, the

classification was genuine and relevant to the purposes of the law. Id. at 350.

“The ‘actual, and not just theoretical,’ effect of the 120-month limitation is to

deny a mistake-of-age defense to certain adults, thereby affording more

protection to younger children, a valid statutory goal.” Id.

      “Because Minnesota Statutes §§ 609.344, subd. 1(b), 609.345, subd. 1(b),

satisfy all three requirements of Minnesota's active-rational-basis test, we

conclude that these statutes do not violate the state constitution's guarantee of

equal protection. Because Minnesota’s rational-basis test is ‘a more stringent
                                          5
standard of review,’ than the federal rational-basis test, the federal test is also

satisfied.” Id. (citation omitted).

      B.        Post-Conviction Petitions

      Petitioner sought and was denied state postconviction relief because the

equal protection claims were decided on direct appeal. Holloway v. State, No.

A19-1410, 2020 WL 1517966 at *2 (Minn. Ct. App. Mar. 30, 2020) rev. denied

(Minn. June 16, 2020) (“Holloway’s postconviction petition is based on grounds

that he raised in his direct appeal and that he knew about at the time of his direct

appeal. His petition is therefore procedurally barred.”).

      Petitioner now brings this petition pursuant to 28 U.S.C. § 2254. Pursuant

to § 2254(d),

      [a]n application for a writ of habeas corpus on behalf of a person in
      custody pursuant to the judgment of a State court shall not be granted
      with respect to any claim that was adjudicated on the merits in State court
      proceedings unless the adjudication of the claim--
            (1) resulted in a decision that was contrary to, or involved an
            unreasonable application of, clearly established Federal law, as
            determined by the Supreme Court of the United States; or
            (2) resulted in a decision that was based on an unreasonable
            determination of the facts in light of the evidence presented in the
            State court proceeding.

      Petitioner argues that the statutes of conviction violate the Equal

Protection Clause by permitting one group of offenders the right to assert a

                                            6
mistake-of-age defense but denying the defense to others similarly situated, and

that the Minnesota Supreme Court’s rejection of his equal protection claim

involved an unreasonable application of clearly established federal law.

Specifically, Petitioner argues that there is no rational relation between the

classification at issue in this case – the limitation of the mistake-of-age defense

based on the age of the offender and the victim – and any legitimate State goal.

      Petitioner argues that the Minnesota Supreme Court did not even identify

or apply any governing principles under federal law because it concluded the

Minnesota standard was more stringent, therefore rendering a separate analysis

under federal law superfluous. Holloway II, 916 N.W.2d at 350.

      This Court notes that the Minnesota Supreme Court did in fact identify the

governing principles of a federal equal protection claim. See Holloway II, 916

N.W.2d at 348, n.7 (“Under the federal constitution, the rational basis test is

satisfied if ‘the classification drawn by the statute is rationally related to a

legitimate state interest.’ The key difference between the federal and state tests is

that, under the state constitution, we are ‘unwilling to hypothesize a rational

basis to justify a classification’ and instead require a reasonable connection

between the actual . . . effect of the challenged classification and the statutory

goals.”). In addition, the Eighth Circuit has similarly recognized that the
                                           7
Minnesota rational basis standard is stricter than the Minnesota standard. See

Walker v. Harford Life and Accident Ins. Co., 831 F.3d 968, 976 (8th Cir. 2016)

(noting that Minnesota’s three requirements under its rational basis test is a

“stricter formulation” than the federal test).

      Petitioner next argues that under the federal rational basis test, there is no

rational relation between the classification drawn in this case and any legitimate

State goal.

      Under federal rational-basis review, we will uphold the legislative
      classification so long as it bears a rational relation to some legitimate
      end. [An equal protection] claim fails if there is any reasonably
      conceivable state of facts that could provide a rational basis for the
      classification. We afford the challenged classification [] a strong
      presumption of validity, which Walker, as the one attacking the rationality
      of the legislative classification, can only overcome by negating every
      conceivable basis which might support it.

Walker, at 976 (internal citations omitted). The goals identified by the Minnesota

Supreme Court were to protect children by eliminating the mistake-of-age

defense for certain adults, and to preserve the defense for teenagers and the

youngest adults who may make a bona fide mistake during a romantic

relationship. Holloway II, at 349.

      It is Petitioner’s position that the challenged classifications do not

rationally relate to the goal of protecting children. However, there were two

                                          8
goals identified by the Minnesota Supreme Court behind the classification– the

protection of children and the preservation of the mistake-of-age defense for

teenagers and the youngest adults who may make a bona fide mistake during a

romantic relationship. Prior to the 2007 amendment that created the

classification based on age, the mistake-of-age defense was available to any

defendant that was not in a position of authority. The classification was created

to protect more children aged 13 to 16 from sexual abuse, while maintaining the

defense for teenagers and young adults that made a bona fide mistake during a

romantic relationship. Holloway II, at 347 (rejecting defendant’s substantive due

process claim, finding that “precluding a mistake-of-age defense for certain

adults is neither arbitrary nor capricious, and is a reasonable means to achieve a

permissible objective”). The Minnesota Supreme Court, under the stricter

Minnesota standard, found these were legitimate State goals, and that the

classification at issue was “genuine or relevant” to the purpose of the law.

Holloway II, at 349-350. In other words, the classification is rationally related to

the statute’s purposes.

      Petitioner argues that limiting the mistake-of-age defense to those less than

ten years older than the victim has nothing to do with a legitimate State interest,

but instead is based on social disapproval of notable age disparities in sexual
                                          9
relationships, and compares the classification to society’s disapproval of sodomy,

homosexuality or miscegenation – which clearly serve no legitimate interests.

      The Court disagrees. The classification at issue is a defense to a criminal

charge – it does not seek to generally decriminalize sexual relationships

involving children 13 to 16 years old and those less than ten years older, while

criminalizing sexual relations between children 13 and 16 years old and those

older than ten years. As such, the classification at issue does not reflect society’s

disapproval of age disparities in sexual relationships, rather it recognizes the

State’s interest in protecting children between 13 and 16 from sexual abuse while

at the same time recognizing that offenders that are teenagers or the youngest

adults may have made a bone fide mistake while in a romantic relationship with

the victim. Under the federal law, “[the rational-basis standard] is true to the

principle that the Fourteenth Amendment gives the federal courts no power to

impose upon the States their views of what constitutes wise economic or social

policy.” Dallas v. Stanglin, 490 U.S. 19, 26-27 (1989) (internal citations omitted).

      The Minnesota Supreme Court found that the classification did serve

legitimate State interests in protecting children from sexual abuse, while

maintaining the defense for those closer in age to the victim. Under the federal

standard applied to claims under the Equal Protection Clause, this Court finds
                                          10
that the determination of the Minnesota Supreme Court is not contrary to or an

unreasonable application of clearly established federal law.

      C.     Certificate of Appealability

      With regard to the procedural rulings in this Order, the Court concludes

that no Ajurists of reason would find it debatable whether the petition states a

valid claim of the denial of a constitutional right;@ nor would Ajurists of reason . . .

find it debatable whether the district court was correct in its procedural ruling.@

Slack v. McDaniel, 529 U.S. 473, 484 (2000). With regard to the decision on the

merits, the Court concludes that no Areasonable jurists would find the district

court’s assessment of the constitutional claims debatable or wrong.@ Id.

Accordingly, the Court will not issue a certificate of appealability.

      IT IS HEREBY ORDERED that:

      1.     Petitioner Christopher Lee Holloway’s Petition under 28 U.S.C.

             § 2254 [Doc. No. 1] is DENIED and

      2.     No Certificate of Appealability will issue.

      LET JUDGMENT BE ENTERED ACCORDINGLY

DATED: June 30, 2021                            s/Michael J. Davis
                                                MICHAEL J. DAVIS
                                                United States District Court


                                           11
